DETAILED ACTION
Notices to Applicant
This communication is a Final Action Non-Final on the merits. Claims 1-20 as filed 08/09/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims priority to PRO 62/749,431, filed 10/23/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recite the limitation "the third person" in lines 8 and 9, respectively.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, independent claims 1 and 11, along with their respective dependent claims 2-10 and 12-20 are rejected as being indefinite. 
Dependent Claims 10 and 20 each recite the limitation “a third person,” line 2, respectively. It is unclear as to whether the recitation of “a third person” in line 2 is the same or different “third person” as the limitation recited in independent claims 1 and 11, as discussed above. Accordingly, dependent claims 10 and 20 are respectively rejected as being indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0138457 A1 (hereinafter “Ragusa”) in view of U.S. Patent Application Publication 2019/0371438 A1 (hereinafter “Chintamaneni et al.”).
RE: Claim 1 (Currently Amended) Ragusa teaches the claimed: 
1. (Currently Amended) A method for […] a machine learning model performed by at least one computer processor executing computer program instructions tangibly stored on at least one non-transitory computer-readable medium, the method comprising, at a transcription job routing engine ((Ragusa, [0018]) (non-transitory medium with processor executable instructions with program modules are the like initially reside3 to a processor for execution)):
(A) receiving an initial state of an electronic medical record (EMR) of a first person ((Ragusa, [0039], [0056]) (the system may typically as a preliminary step obtain, collect, or generate data as needed to provide a patient profile; the server-based patient record can be passively and continuously or periodically stored, backed-up and updated)); 
(B) receiving a final state of the EMR of the first person after the EMR of the first person has been modified based on speech of the first person and speech of a second person ((Ragusa, [0054], [0056]) (each diagnosis-specific section that has pre-filled data may be displayed as bolded and underlined relative to those sections for which no data was fed into from the database/record, e.g., if a past disease was picked up in the audio record, the past/current medical history (PMH) would be bold, but if no medications were picked up in the audio record that section would not be bold, etc.; the server-based patient record can be passively and continuously or periodically stored, backed-up and updated));   
(C) receiving a transcript of the speech of the first person and the speech of the second person; and ((Ragusa, [0009]) (a speech recognition software module digital transcribes the audio date file from a patient-caregiver encounter into text)). 
Ragusa fails to explicitly teach, but Chintamaneni et al. teaches the claimed: 
A method for training a machine learning model […] (D) training a machine learning model using the initial state of the EMR, the final state of the EMR, and the transcript of the speech of the first person and the speech of the second person, wherein the training comprises identifying differences between the initial state of the EMR of the first person and the final state of the EMR of the first person to learn a mapping from the transcript to the identified differences. ((Chintamaneni et al., [0029]) (the speech is converted into a text format via the speech to text engine; the artificial intelligence engine organizes sorts and merges the data from the text into sequential headings as per the template selected from the plurality of templates and merges the full text with the built-in headings as per the template selected and populates the fields in the transcription template; the machine learning module may monitor the changes made in the completed transcription file as compared to the transcription template and train the artificial intelligence engine to adapt the changes made in the transcription template i.e. the changes from the initial state to the final state)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of reducing and rectifying transcription errors from previously implemented manual transcription methods (Chintamaneni et al., [0002], [0003]). 
RE: Claim 2 (Original) Ragusa and Chintamaneni et al. teach the claimed: 
202. The method of claim 1, further comprising, before (B): (E) capturing the speech of the first person and the speech of a second person to produce at least one audio signal representing the speech of the first person and the speech of the second person; and (F) applying automatic speech recognition to the at least one audio signal to 25produce the transcript of the speech of the first person and the speech of the second person ((Ragusa, [0009]) (collect voice signals during a patient-caregiver encounter, i.e. a first and second person, transforms the voice signals into audio data files, and uploads the audio data files; a speech recognition software module digitally transcribes the audio data file into text)).
RE: Claim 10 (Currently Amended) Ragusa and Chintamaneni et al. teach the claimed: 
10. The method of claim 1, further comprising: (E) receiving an initial state of an electronic medical record (EMR) of a third person ((Ragusa, [0039], [0056]) (the system may typically as a preliminary step obtain, collect, or generate data as needed to provide a patient profile; the server-based patient record can be passively and continuously or periodically stored, backed-up and updated));
(F) receiving a final state of the EMR of the third person after the EMR of the third person has been modified based on speech of the third person and speech of a 25fourth person ((Ragusa, [0054], [0056]) (each diagnosis-specific section that has pre-filled data may be displayed as bolded and underlined relative to those sections for which no data was fed into from the database/record, e.g., if a past disease was picked up in the audio record, the past/current medical history (PMH) would be bold, but if no medications were picked up in the audio record that section would not be bold, etc.; the server-based patient record can be passively and continuously or periodically stored, backed-up and updated));
(G) receiving a transcript of the speech of the third person and the speech of the fourth person; and  ((Ragusa, [0009]) (a speech recognition software module digital transcribes the audio date file from a patient-caregiver encounter into text)).
Ragusa fails to explicitly teach, but Chintamaneni et al. teaches the claimed:
(H) further training the machine learning model using the initial state of the EMR of the third person, the final state of the EMR of the third person, and the transcript of the speech of the third person and the speech of the fourth person, wherein the training comprises identifying differences between the initial state of the EMR of the third person and the final state of the EMR of the third person to improve the quality of the learned mapping. ((Chintamaneni et al., [0006], [0029]) (the system may include a machine learning module for continuously training the artificial intelligence engine based upon historical data associated with transcription; the speech is converted into a text format via the speech to text engine; the artificial intelligence engine organizes sorts and merges the data from the text into sequential headings as per the template selected from the plurality of templates and merges the full text with the built-in headings as per the template selected and populates the fields in the transcription template; the machine learning module may monitor the changes made in the completed transcription file as compared to the transcription template and train the artificial intelligence engine to adapt the changes made in the transcription template i.e. the changes from the initial state to the final state)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of reducing and rectifying transcription errors from previously implemented manual transcription methods (Chintamaneni et al., [0002], [0003]). 
RE: Claim 11 (Currently Amended) Ragusa teaches the claimed:
11. A system for […] a machine learning model comprising at least one non-transitory computer-readable medium having computer program instructions stored thereon for causing at least one computer processor to perform a method, the method comprising, at a transcription job routing engine ((Ragusa, [0018]) (non-transitory medium with processor executable instructions with program modules are the like initially reside3 to a processor for execution)):
(A) receiving an initial state of an electronic medical record (EMR) of a first person ((Ragusa, [0039], [0056]) (the system may typically as a preliminary step obtain, collect, or generate data as needed to provide a patient profile; the server-based patient record can be passively and continuously or periodically stored, backed-up and updated)); 
(B) receiving a final state of the EMR of the first person after the EMR of the first 10person has been modified based on speech of the first person and speech of a second person ((Ragusa, [0054], [0056]) (each diagnosis-specific section that has pre-filled data may be displayed as bolded and underlined relative to those sections for which no data was fed into from the database/record, e.g., if a past disease was picked up in the audio record, the past/current medical history (PMH) would be bold, but if no medications were picked up in the audio record that section would not be bold, etc.; the server-based patient record can be passively and continuously or periodically stored, backed-up and updated));   
(C) receiving a transcript of the speech of the first person and the speech of the second person; and ((Ragusa, [0009]) (a speech recognition software module digital transcribes the audio date file from a patient-caregiver encounter into text)). 
Ragusa fails to explicitly teach, but Chintamaneni et al. teaches the claimed: 
A system for training a machine learning model […] (D) training a machine learning model using the initial state of the EMR, the final state of the EMR, and the transcript of the speech of the first person and the speech of the second person, wherein the training comprises identifying differences between the initial state of the EMR of the first person and the final state of the EMR of the first person to learn a mapping from the transcript to the identified differences. ((Chintamaneni et al., [0029]) (the speech is converted into a text format via the speech to text engine; the artificial intelligence engine organizes sorts and merges the data from the text into sequential headings as per the template selected from the plurality of templates and merges the full text with the built-in headings as per the template selected and populates the fields in the transcription template; the machine learning module may monitor the changes made in the completed transcription file as compared to the transcription template and train the artificial intelligence engine to adapt the changes made in the transcription template i.e. the changes from the initial state to the final state)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of reducing and rectifying transcription errors from previously implemented manual transcription methods (Chintamaneni et al., [0002], [0003]). 
RE: Claim 12 (Original) Ragusa teaches the claimed: 
12. The system of claim 11, wherein the method further comprises, before (B): (E) capturing the speech of the first person and the speech of a second person to produce at least one audio signal representing the speech of the first person 25and the speech of the second person; and (F) applying automatic speech recognition to the at least one audio signal to produce the transcript of the speech of the first person and the speech of the second person ((Ragusa, [0009]) (collect voice signals during a patient-caregiver encounter, i.e. a first and second person, transforms the voice signals into audio data files, and uploads the audio data files; a speech recognition software module digitally transcribes the audio data file into text)).
RE: Claim 20 (Currently Amended) Ragusa teaches the claimed: 
20. The system of claim 11, wherein the method further comprises: (E) saving an initial state of an electronic medical record (EMR) of a third person ((Ragusa, [0039], [0056]) (the system may typically as a preliminary step obtain, collect, or generate data as needed to provide a patient profile; the server-based patient record can be passively and continuously or periodically stored, backed-up and updated));
(F) saving a final state of the EMR of the third person after the EMR of the third 25person has been modified based on speech of the third person and speech of a fourth person ((Ragusa, [0054], [0056]) (each diagnosis-specific section that has pre-filled data may be displayed as bolded and underlined relative to those sections for which no data was fed into from the database/record, e.g., if a past disease was picked up in the audio record, the past/current medical history (PMH) would be bold, but if no medications were picked up in the audio record that section would not be bold, etc.; the server-based patient record can be passively and continuously or periodically stored, backed-up and updated));   
(G) identifying differences between the initial state of the EMR of the third person and the final state of the EMR of the third person ((Ragusa, [0053]) (the extracted terms, keywords, phrases, etc. may be mapped to components such as the findings, treatment plans, billing codes, etc. to further populate the comprehensive document skeleton)); and 
(H) applying the machine learning module to:  30(1) the transcript of the speech of the first person and the speech of the second person; (2) the differences between the initial state of the EMR of the first person and the final state of the EMR of the first person: (3) the transcript of the speech of the third person and the speech of the 35fourth person;  - 20 -(4) the differences between the initial state of the EMR of the third person and the final state of the EMR of the third person; thereby generating a mapping between text and EMR state differences ((Ragusa, [0044], [0053]) (the value or relevance of a particular phrase may be weighted according to particular conditions associated with the patient or encounter, such weighting applied according to rules-based algorithms or machine learning engines executed by the system; the extracted terms, keywords, phrases, etc. may be mapped to components such as the findings, treatment plans, recommendation codes, etc. to further populate the comprehensive document skeleton)).
(G) receiving a transcript of the speech of the third person and the speech of the fourth person; and  ((Ragusa, [0009]) (a speech recognition software module digital transcribes the audio date file from a patient-caregiver encounter into text)).
Ragusa fails to explicitly teach, but Chintamaneni et al. teaches the claimed:
(H) further training the machine learning model using the initial state of the EMR of the third person, the final state of the EMR of the third person, and the transcript of the speech of the third person and the speech of the fourth person, wherein the training comprises identifying differences between the initial state of the EMR of the third person and the final state of the EMR of the third person to improve the quality of the learned mapping. ((Chintamaneni et al., [0006], [0029]) (the system may include a machine learning module for continuously training the artificial intelligence engine based upon historical data associated with transcription; the speech is converted into a text format via the speech to text engine; the artificial intelligence engine organizes sorts and merges the data from the text into sequential headings as per the template selected from the plurality of templates and merges the full text with the built-in headings as per the template selected and populates the fields in the transcription template; the machine learning module may monitor the changes made in the completed transcription file as compared to the transcription template and train the artificial intelligence engine to adapt the changes made in the transcription template i.e. the changes from the initial state to the final state)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of reducing and rectifying transcription errors from previously implemented manual transcription methods (Chintamaneni et al., [0002], [0003]). 
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0138457 A1 (hereinafter “Ragusa”) in view of U.S. Patent Application Publication 2019/0371438 A1 (hereinafter “Chintamaneni et al.”) and further in view of U.S. Patent Application Publication 2019/0318757 A1 (hereinafter “Chen et al.”).
RE: Claim 3 (Original) Ragusa and Chintamaneni et al. teach the claimed:
3. The method of claim 2.
Ragusa and Chintamaneni et al. fail to explicitly teach, but Chen et al. teaches the claimed: 
further comprising, before (B): (G) identifying an identity of the first person;  30(H) identifying an identity of the second person; and wherein (F) comprises producing the transcript of the speech of the first person and the speech of the second person based on the identity of the first person, the identity of the second person, and the speech of the first person and the speech of the second person ((Chen et al., [0024]) (in some cases, a transcript can be generated in such a way that identifies which words were spoken by which speakers; in environments where users have privacy concerns, the identities of the speakers can be concealed in the transcript, e.g., as "speaker 1," "speaker 2." In environments where it is useful to know the identities of the speakers, the identities of the speakers can be included in the transcript, e.g., by name, employee number, or another user identifier; In some cases, speaker identification techniques can be applied to the speaker-specific speech signals obtained using the disclosed techniques. Speaker identification techniques can use voice profiles of individual speakers to identify the speaker of a given signal)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the speaker identification techniques to be including in a transcript as taught by Chen et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa and the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. with the motivation of providing a robust automated speech recognition system in more difficult scenarios with multiple speakers (Chen et al. at [0001]). 
RE: Claim 4 (Original) Ragusa, Chintamaneni et al., and Chen et al. teach the claimed:
4. The method of claim 3, wherein (F) further comprises associating the identity of the first person with a first portion of the transcript and associating the identity of the second person with a second portion of the transcript ((Chen et al., [0024]) (in some cases, a transcript can be generated in such a way that identifies which words were spoken by which speakers; in environments where users have privacy concerns, the identities of the speakers can be concealed in the transcript, e.g., as "speaker 1," "speaker 2.”)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the speaker identification techniques to be including in a transcript as taught by Chen et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa and the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. with the motivation of providing a robust automated speech recognition system in more difficult scenarios with multiple speakers (Chen et al. at [0001]). 
RE: Claim 13 (Original) Ragusa and Chintamaneni et al. teach the claimed:
13. The system of claim 12.
Ragusa and Chintamaneni et al. fail to explicitly teach, but Chen et al. teaches the claimed: 
wherein the method further comprises, before (B): (G) identifying an identity of the first person; (H) identifying an identity of the second person; and wherein (F) comprises producing the transcript of the speech of the first person and the speech of the second person based on the identity of the first person, the identity of the 35second person, and the speech of the first person and the speech of the second person ((Chen et al., [0024]) (in some cases, a transcript can be generated in such a way that identifies which words were spoken by which speakers; in environments where users have privacy concerns, the identities of the speakers can be concealed in the transcript, e.g., as "speaker 1," "speaker 2." In environments where it is useful to know the identities of the speakers, the identities of the speakers can be included in the transcript, e.g., by name, employee number, or another user identifier; In some cases, speaker identification techniques can be applied to the speaker-specific speech signals obtained using the disclosed techniques. Speaker identification techniques can use voice profiles of individual speakers to identify the speaker of a given signal)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the speaker identification techniques to be including in a transcript as taught by Chen et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa and the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. with the motivation of providing a robust automated speech recognition system in more difficult scenarios with multiple speakers (Chen et al. at [0001]). 
RE: Claim 14 (Original) Ragusa, Chintamaneni et al., and Chen et al. teach the claimed: 
14. The system of claim 13, wherein (F) further comprises associating the identity of the first person with a first portion of the transcript and associating the identity of the second person with a second portion of the transcript ((Chen et al., [0024]) (in some cases, a transcript can be generated in such a way that identifies which words were spoken by which speakers; in environments where users have privacy concerns, the identities of the speakers can be concealed in the transcript, e.g., as "speaker 1," "speaker 2.”)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the speaker identification techniques to be including in a transcript as taught by Chen et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa and the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. with the motivation of providing a robust automated speech recognition system in more difficult scenarios with multiple speakers (Chen et al. at [0001]). 
 Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0138457 A1 (hereinafter “Ragusa”) in view of U.S. Patent Application Publication 2019/0371438 A1 (hereinafter “Chintamaneni et al.”) and further in view of U.S. Patent Application Publication 2017/0255689 A1 (hereinafter “Khatravath et al.”).
RE: Claim 5 (Currently Amended) Ragusa and Chintamaneni et al. teach the claimed:
5. The method of claim 1.
Ragusa and Chintamaneni et al. fail to explicitly teach, but Khatravath et al. teaches the claimed:
wherein (A) further comprises converting the initial state of the EMR into a text file ((Khatravath et al. [0045]) (the medical records and readings of health monitoring devices used by the person may be converted into a common text file format such as 'txt')).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the module for converting medical record into a common text file format as taught by Khatravath et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa and the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al.  with the motivation of converting data in various file formations into similar file formats before classifying the data into one or more predefined categories to reduce total run time by the classification module (Khatravath et al. at [0001]).  
RE: Claim 7 (Currently Amended) Ragusa and Chintamaneni et al. teach the claimed:
7. The method of claim 1.
Ragusa and Chintamaneni et al. fail to explicitly teach, but Khatravath et al. teaches the claimed:
wherein (B) further comprises converting the final state of the EMR of the first person into a text file ((Khatravath et al. [0045]) (the medical records and readings of health monitoring devices used by the person may be converted into a common text file format such as 'txt')).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the module for converting medical record into a common text file format as taught by Khatravath et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa and the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. with the motivation of converting data in various file formations into similar file formats before classifying the data into one or more predefined categories to reduce total run time by the classification module (Khatravath et al. at [0001]).   
RE: Claim 15 (Currently Amended) Ragusa and Chintamaneni et al. teach the claimed:
15. The system of claim 11.
Ragusa and Chintamaneni et al. fail to explicitly teach, but Khatravath et al. teaches the claimed:
wherein (A) further comprises converting the initial state of the EMR into a text file ((Khatravath et al. [0045]) (the medical records and readings of health monitoring devices used by the person may be converted into a common text file format such as 'txt')).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the module for converting medical record into a common text file format as taught by Khatravath et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. with the motivation of converting data in various file formations into similar file formats before classifying the data into one or more predefined categories to reduce total run time by the classification module (Khatravath et al. at [0001]).  
RE: Claim 17 (Currently Amended) Ragusa and Chintamaneni et al. teach the claimed:
17. The system of claim 11.
Ragusa and Chintamaneni et al. fail to explicitly teach, but Khatravath et al. teaches the claimed:
wherein (B) further comprises converting the final state of the EMR of the first person into a text file ((Khatravath et al. [0045]) (the medical records and readings of health monitoring devices used by the person may be converted into a common text file format such as 'txt')).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the module for converting medical record into a common text file format as taught by Khatravath et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. with the motivation of converting data in various file formations into similar file formats before classifying the data into one or more predefined categories to reduce total run time by the classification module (Khatravath et al. at [0001]).  
 Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0138457 A1 (hereinafter “Ragusa”) in view of U.S. Patent Application Publication 2019/0371438 A1 (hereinafter “Chintamaneni et al.”) and further in view of U.S. Patent Application Publication 2019/0034591 A1 (hereinafter “Mossin et al.”).
RE: Claim 6 (Currently Amended) Ragusa and Chintamaneni et al. teach the claimed:
6. The method of claim 1.
Ragusa and Chintamaneni et al. fail to explicitly teach, but Mossin et al. teaches the claimed:
wherein (A) further comprises converting the initial state of the EMR of the first person into a list of discrete medical domain model instances ((Mossin et al., [0067], [0068]) (the input health record could be converted if necessary into the FHIR format by the converter)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the conversion of input health records into FHIR format as taught by Mossin et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa and the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. with the motivation of converting the raw electronic health records of various different electronic formats due to legacy electronic health record system currently in use (Mossin et al. at [0001]).  
RE: Claim 8 (Currently Amended) Ragusa and Chintamaneni et al. teaches the claimed:
8. The method of claim 1.
Ragusa and Chintamaneni et al. fails to explicitly teach, but Mossin et al. teaches the claimed:
wherein (B) further comprises converting the final state of the 15EMR of the first person into a list of discrete medical domain model instances ((Mossin et al., [0067], [0068]) (the input health record could be converted if necessary into the FHIR format by the converter)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the conversion of input health records into FHIR format as taught by Mossin et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa and the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. with the motivation of converting the raw electronic health records of various different electronic formats due to legacy electronic health record system currently in use (Mossin et al. at [0001]).   
RE: Claim 16 (Currently Amended) Ragusa and Chintamaneni et al. teach the claimed:
16. The system of claim 11.
Ragusa and Chintamaneni et al. fail to explicitly teach, but Mossin et al. teaches the claimed:
wherein (A) further comprises converting the initial state of the 10EMR of the first person into a list of discrete medical domain model instances ((Mossin et al., [0067], [0068]) (the input health record could be converted if necessary into the FHIR format by the converter)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the conversion of input health records into FHIR format as taught by Mossin et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa and the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. with the motivation of converting the raw electronic health records of various different electronic formats due to legacy electronic health record system currently in use (Mossin et al. at [0001]).  
RE: Claim 18 (Currently Amended) Ragusa and Chintamaneni et al. teach the claimed:
18. The system of claim 11.
Ragusa and Chintamaneni et al. fail to explicitly teach, but Mossin et al. teaches the claimed:
15wherein (B) further comprises converting the final state of the EMR of the first person into a list of discrete medical domain model instances ((Mossin et al., [0067], [0068]) (the input health record could be converted if necessary into the FHIR format by the converter)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the conversion of input health records into FHIR format as taught by Mossin et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa and the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. with the motivation of converting the raw electronic health records of various different electronic formats due to legacy electronic health record system currently in use (Mossin et al. at [0001]).  
 Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0138457 A1 (hereinafter “Ragusa”) in view of U.S. Patent Application Publication 2019/0371438 A1 (hereinafter “Chintamaneni et al.”) and further in view of U.S. Patent Application Publication 2018/0174043 A1 (hereinafter “Po et al.”)
RE: Claim 9 (Currently Amended) Ragusa and Chintamaneni et al. teach the claimed:
9. The method of claim 1.
Ragusa and Chintamaneni et al. fail to explicitly teach, but Po et al. teaches the claimed:
wherein [[(C)]] the training further comprises using non-linear alignment techniques to identify the differences between the initial state of the EMR of the first person and the final state of the EMR of the first person ((Po et al. [0042], [0082]) (note prediction model can include multi-layer non-linear models; determining a loss function that describes a difference between the output of the note prediction model and a second subset of the training data)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the application of non-linear modules to identify differences in medical data as taught by Po et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. with the motivation of increase accuracy in the auto-population of healthcare encounter visit notes (Po et al. at [0001]).  
RE: Claim 19 (Currently Amended) Ragusa and Chintamaneni et al. teach the claimed:
19. The system of claim 11.
Ragusa and Chintamaneni et al. fail to explicitly teach, but Po et al. teaches the claimed:
wherein [[(C)]] the training further comprises using non-linear alignment techniques to identify the differences between the initial state of the EMR of the first person 20and the final state of the EMR of the first person ((Po et al. [0042], [0082]) (note prediction model can include multi-layer non-linear models; determining a loss function that describes a difference between the output of the note prediction model and a second subset of the training data)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the application of non-linear modules to identify differences in medical data as taught by Po et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa the machine learning model to monitor the changes between the initial template and the final state to train the artificial intelligence engine as taught by Chintamaneni et al. with the motivation of increase accuracy in the auto-population of healthcare encounter visit notes (Po et al. at [0001]).    
Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 08/09/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the 112(b) rejection of claims 1-20, in light of the amendment of claims 1 and 11, Applicant respectfully requests that the rejection be withdrawn; 
Regarding the 101 rejection of claims 18-20, applicant respectfully submits that claims 18-20 do not recite subject matter that would fall within the groupings of an abstract idea, and even if these claims were alleged to be directed to a judicial exception, applicant respectfully submits that the claims integrate any alleged abreact idea into a practical application; and
Regarding the 102 rejection of claims 1-2, 10-12, and 20, Applicant argues that previously cited Ragusa fails to teach each of the limitations of the currently amended independent claims 1 and 11. 
Regarding the 103 rejections of claims 3-9 and 13-19, Applicant argues that any of the previously cited references fail to teach each limitation of the claims as a result of the amendments of currently amended independent claims 1 and 11.  
In response to Applicant’s argument that (a) regarding the 112(b) rejection of claims 1-20, Examiner is persuaded and has withdrawn the 112(b) rejection in light of the amendments. 
In response to Applicant’s argument that (b) regarding the 101 rejection of claims 1-20, Applicant argues that claims 1-20 as currently amended recite patent eligible subject matter. Examiner is persuaded. 
Examiner submits that independent claims 1 and 11 recite additional elements that integrate the abstract idea into a practical application. In particular, independent claims 1 and 11 recite the limitations of “training a machine learning model using the initial state of the EMR, the final state of the EMR, and the transcript of the speech of the first person and the speech of the second person, wherein the training comprises identifying differences between the initial state of the EMR of the first person and the final state of the EMR of the first person to learn a mapping from the transcript to the identified differences,” recite the training of a machine learning model itself through mapping the differences between a final state and initial state of an EMR from a transcript of collected speech, which is further supported in the present Application Specification at [0028]-[0030], [0034]-[0035], and [0039]. In this way, the additional element is not recited at a high-level of generality. 
Therefore, independent claim 18 and its corresponding dependent claims 19-20 are eligible under 35 U.S.C. 101, and thus, the 101 rejection is withdrawn. 
In response to Applicant’s argument that (c) regarding the 102 rejection of claims 1-2, 10-12, and 20, Applicant’s arguments with respect to the rejections of the above claims under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited reference Chintamaneni et al. under 103. 
In response to applicant’s argument that (d) Regarding the 103 rejection of claims 3-9 and 13-19, Examiner respectfully disagrees and submits that Ragusa in view of newly cited Chintamaneni et al. teach each of the limitations of independent claims 1 and 11, and in turn, in obvious combination, teach each of the limitations of the above dependent claims as applied in the above Office Action. 
Accordingly, Examiner maintains the 103 rejections of claims 3-9 and 13-19. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2019/0051415 A1 (hereinafter “Owen”) teaches an automated clinical documentation process including generating an encounter transcript from audio encounter information ([0072]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626  

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626